Citation Nr: 0935727	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-22 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 determination by the VA Regional 
Office (RO) in Manila, Philippines.  The appellant in this 
case is advancing her claim for VA benefits based on the 
service of her deceased husband.  The Board previously 
remanded this case for further development in January 2006.  


FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of VA death benefits.


CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established.  
38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had service in the Commonwealth 
Army of the Philippines, including the recognized guerrillas 
and Philippine Scouts during World War II.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  

In support of her claim, the appellant submitted a 
photocopied certificate showing honorable discharge from the 
Army of the United States on April 16, 1949.  The document 
refers to the appellant's husband by name and indicates that 
he was a private first class in the Philippine Scouts.  At 
the bottom right corner of the document is a handwritten 
notation which appears to identify the document as 
fraudulent, but there does not appear to be any explanation 
in the claims file.

The appellant has also submitted the following documents: a 
photocopied April 2000 document from the Philippine 
Department of National Defense Military Service Board, which 
listed the appellant's husband as a confirmed military 
veteran;  an unclear, undated photocopied telegraph that 
appeared to congratulate a superior officer on the defense of 
the country, but does not list the name of the appellant's 
husband; a photocopied April 2000 certificate entitled 
Confirmation of Military Service issued by the Philippine 
Military Service Board to the appellant's husband for 
military service during World War II; and a photocopied 
document issued by the Philippine Headquarters of the Bicol 
Brigade appointing the appellant's husband first class 
private in the Army of the United States from June 20, 1942.  
These documents all appear to show that the Veteran was a 
member of the Philippine Army.  

Nevertheless, upon the RO's request for verification of 
claimed service, in June February 2003, the National 
Personnel Records Center (NPRC) certified that the "Subject 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces."  This was confirmed by the 
NPRC in June 2004.  

Subsequently, the appellant submitted a photocopied Citation 
of Appreciation issued by the American Legion to the 
appellant's husband.  However, this certificate was in 
recognition of his service to the American Legion, not the 
Armed Forces.  

Again, in March 2005, the NPRC responded to another RO 
request indicating that it could not identify a record based 
on information furnished.  

Per the Board's January 2006 remand, in response to an RO 
request concerning service in the Philippine Scouts until 
April 1949, in March 2007, the NPRC responded that this 
appears to be veteran of Philippine Army and directed the RO 
to send a hard copy request to the National Archives and 
Records Administration (NARA).  In October 2008, the RO sent 
a hard copy request to NARA as well as another separate 
request the NPRC.  Another request was sent to the NPRC in 
May 2009.  However, the NARA and NPRC failed to respond.  In 
August 2009, the RO drafted a Formal Finding of 
Unavailability stating that all efforts to obtain the needed 
information had been exhausted and further attempts were 
futile.  

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for death benefits is 
without legal merit.  Initially, the NPRC certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Further, despite further requests to the NPRC and NARA, the 
service department has still not certified that the 
appellant's husband had recognized service for VA benefit 
purposes.  No additional facts, such as alternate name 
spellings, or different dates of service/service numbers have 
been received to warrant recertification.  Further, any 
service in as a Regular Philippine Scout or a member of one 
of the regular components of the Philippine Commonwealth Army 
after June 30, 1946 is not considered active service in the 
United States Armed Forces.  See 38 C.F.R. § 3.41.  

While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
husband's service, service still must be confirmed by the 
service department.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board notes that the law, and not the 
facts, is dispositive in this case.  The documents submitted 
by the appellant are not service department documents and do 
not contain all of the required information such as length, 
time and character of service; and therefore are insufficient 
to establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203(a).  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for Department of Veterans Affairs  
benefits is not found.  The appeal is denied.




____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


